Kirin International Holding, Inc. Room 1506 South Building of China Overseas Plaza No. 8 Guanghua Dongli Road Chaoyang, District, Beijing, 100020 September 20, 2011 Larry Spirgel Assistant Director, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Kirin International Holding, Inc. Amendment No. 4 to Form 8-K Filed August 26, 2011 File No. 333-166343 Dear Mr. Spirgel: We are in receipt of your letter dated September 6, 2011 to Mr. Longlin Lu, our President and Chief Executive Officer, in regard to the above-referenced Amendment No. 4 to Current Report on Form 8-K (the “Comment Letter”). We are in process of responding to the comments of the staff of the Division of Corporation Finance contained in the Comment Letter.However we are unable to provide a complete response on or before September 20, 2011 (the “Due Date”).As a result, we require additional time to submit our response to the Comment Letter.Please accept this correspondence as our request for an extension of the Due Date to October 4, 2011. Thank you for your attention to this matter. Sincerely, Kirin International Holding, Inc. /s/ Longlin Hu Longlin Hu President and Chief Executive Officer
